 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



September 8th 2009
 
Mr. Aaron Whiteman, President and CEO
GENova Biotherapeutics, Inc.
29 Harley Street
London W1G 9QR
United Kingdom

Dear Aaron,


In accordance with our most recent discussions regarding your company’s desire
to secure additional capital (the “Funds”), this letter agreement (the
“Agreement”) shall serve as our full and complete understanding relative to your
engagement of our firm, PacificWave Partners Limited (“PacificWave”), as
financial advisors to GENova Biotherapeutics, Inc. (the “Company”).  The Company
acknowledges that the Funds may be provided through single or multiple tranche
investments consisting of, without limitation, one or more of the
following:  conventional debt, convertible debt, secured debt, participating
debt, warrants, equity, preferred equity, equity draw-down facilities, lines of
credit, letters of credit and/or any other forms of financing (each, an
“Investment”).


In consideration of the mutual representations, warranties and covenants
contained herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, PacificWave and the Company hereby agree to the
following terms and conditions:


Role of PacificWave Partners Limited and Independent Contractor Status


1. The Company hereby engages PacificWave as its exclusive financial advisors to
facilitate introductions to one or more persons, partnerships, corporations or
other entities or groups, satisfactory to the Company, who would be interested
in entering into a Transaction with the Company, as well as such other
consultants and/or professionals as may be necessary or appropriate in effecting
a Transaction.  A “Transaction” shall mean the payment of Funds to the Company
by way of any Investment or Investments.  The Company shall have the absolute
right to refuse to consummate a Transaction for any reason or no reason.  The
Company acknowledges and agrees that PacificWave and its officers, directors,
employees, agents and representatives are not acting as an agent or broker of
the Company or otherwise acting in a fiduciary capacity on behalf of the Company
and are acting solely as an independent contractor.  PacificWave and its
officers, directors, employees, agents, and representatives shall not be
empowered to act for or bind the Company to any contractual arrangement with any
third parties.  The Company acknowledges and agrees that PacificWave will
introduce potential investors to the Company, but will not solicit any
Transaction, participate in the negotiation or execution of any Transaction or
advise on the merits of any Transaction.


Term of Engagement


2. The term of this Agreement shall be for a period of sixty (60) days (the
“Term”) commencing from the date that PacificWave receives a copy of this
Agreement executed by the Company.  PacificWave shall be the exclusive financial
advisors to the Company during the Term.  Thereafter, this Agreement shall renew
automatically for successive terms of sixty (60) days (each, a “Renewal Term”)
unless either party shall give twenty (20) days’ written notice of termination
to the other party before the commencement of any Renewal Term.  Any termination
of this Agreement pursuant to this paragraph 2 shall be without liability of any
character (including, but not limited to, loss of anticipated profits or
consequential damages) on the part of any party thereto, except that the Company
shall remain obligated to pay all fees and expenses provided to be paid by it
specified in paragraphs 3, 4, 5 and 6 of this Agreement.


 
1

--------------------------------------------------------------------------------

 
Introductions


3. Prior to the introduction of the Company to any particular investor or
investors, PacificWave will provide the investor’s name or investors’ names
(each, a “Named Investor”) to the Company for approval by the Company.  The
Company agrees to accept every potential Named Investor except where the Company
has already been introduced to a Named Investor or where the Company in good
faith believes that the Company’s reputation may be harmed by entering into a
Transaction with the Named Investor.  If the Company does not provide its
approval or rejection of a Named Investor within 24 hours of the disclosure of
the identity of that Named Investor, then such inaction shall be deemed an
approval of that Named Investor by the Company.


PacificWave Compensation


4.  
(a)As partial consideration for the services to be provided by PacificWave under
this Agreement, the Company shall pay, upon receipt of Funds by the Company from
a Transaction, whether such Transaction was closed during the Term, a Renewal
Term or within one (1) year from the termination of this Agreement, with any
Named Investor introduced to or caused to be introduced to the Company by
PacificWave, a cash fee of ten percent (10%) (the “Cash Fee”) of the gross value
of such Transaction.  The Company agrees to wire to PacificWave the Cash Fee
within forty-eight (48) hours of receipt of such Funds by the Company.  



 
(b)In the event that all or a portion of the consideration paid in a Transaction
is other than cash, then the value of such non-cash consideration shall be
deemed to be the fair market value of such non-cash consideration on the date
such Transaction is consummated.  In the event the Company refers an investor or
investors to PacificWave during the Term or a Renewal Term and such investor or
investors subsequently participate in a Transaction, PacificWave shall be paid
fifty percent (50%) of the Cash Fee calculated in accordance with paragraph 4 of
this Agreement.



 
(c)The Company agrees to maintain the confidentiality of each Named Investor,
except as required by applicable law.  For a period of one (1) year from the
termination of this Agreement, the Company will not solicit or enter into any
Transaction with any Named Investor without the written consent of PacificWave
and payment to PacificWave of compensation of no less than the compensation that
PacificWave would have received pursuant to the terms of this Agreement.





 
2

--------------------------------------------------------------------------------

 
5. In consideration of PacificWave agreeing to enter into this Agreement, the
Company further agrees to pay PacificWave a non-refundable cash engagement fee
of $10,000 (the “Engagement Fee”) to be paid at the time of execution of this
Agreement by the Company.  The Engagement Fee shall be credited against the Cash
Fee.  The Company agrees to wire to PacificWave the Engagement Fee within
twenty-four (24) hours of the execution by the Company of this Agreement.


Additional or Future Transaction(s) by Investor(s)


6. In the event any Named Investor successfully completes a Transaction subject
to the terms of this Agreement, and the same Named Investor completes another
Transaction or is a participant in another Transaction with the Company within
one (1) year from the termination of this Agreement, the Company shall pay
PacificWave a ten percent (10%) cash fee on any and all Funds received by the
Company or on the portion of Funds contributed by such Named Investor if part of
a group or syndicate of investors.


Company Representations and Warranties


7. In order to induce PacificWave to enter into this Agreement, the Company
hereby represents and warrants to and agrees with PacificWave as follows:


 
(a)All information provided by the Company to PacificWave or to any Named
Investor regarding the Company is true and does not omit any material fact
necessary to make such information, in light of the circumstances under which it
was delivered, not misleading.  If during the Term, any event occurs, or any
event known to the Company relating to or affecting the Company shall occur, as
a result of which the information provided to PacificWave or to any Named
Investor becomes incorrect or misleading, the Company shall inform PacificWave
and any Named Investor of such occurrence within a reasonable period of
time.  PacificWave and its officers, directors, employees, agents and
representatives shall have no responsibility for any information supplied by or
on behalf of the Company to any Named Investor, and the Company shall not
represent to any person or entity that PacificWave and/or its officers,
directors, employees, agents and representatives have assumed such
responsibility.



 
(b)The execution and delivery of this Agreement, and the consummation of the
transactions herein contemplated, and compliance with the terms of this
Agreement will not conflict with or result in a material breach of any of the
terms, conditions or provisions of, or constitute a default under, the Articles
of Incorporation or By-Laws of the Company (in any respect that is material to
the Company), any material note, indenture, mortgage, deed of trust, or other
agreement or instrument to which the Company is a party or by which the Company
or any property of the Company is bound, or to the best of the Company's
knowledge, any existing law, order, rule, regulation, writ, injunction or decree
of any government, governmental instrumentality, agency or body, arbitration
tribunal or court, domestic or foreign, having jurisdiction over the Company or
any property of the Company, which breach would have a material adverse effect
on the business or financial condition of the Company.



 
(c)The Company is duly formed, validly existing and in good standing as a
corporation under the laws of its jurisdiction of incorporation.  The execution
and delivery by the Company of this Agreement have been duly authorized by all
necessary action, and this Agreement is the valid, binding and legally
enforceable obligation of the Company, except as enforcement may be limited by
general principles of equity and by bankruptcy and other laws affecting
creditors' rights generally



 
(d)All offerings of securities by the Company shall be conducted in compliance
with all applicable laws, including but not limited to federal, state and other
applicable securities laws.



 
3

--------------------------------------------------------------------------------

 
Mutual Indemnification


8. The Company agrees to indemnify and hold harmless PacificWave and each of its
officers, directors, employees, agents and representatives against any losses,
claims, damages or liabilities, joint or several, for which PacificWave or its
officers, directors, employees, agents and representatives may directly or
indirectly become liable in connection with or arising out of the advisory
services that are governed by this Agreement or the offering or sale of
securities of the Company.  Furthermore, the Company shall reimburse any legal
or other expenses reasonably incurred by PacificWave and its officers,
directors, employees, agents and representatives in connection with
investigating or defending against any loss, claim, damage or liability or any
action in respect thereof.  Notwithstanding anything to the contrary contained
herein, the Company shall not be liable hereunder for any loss, claim, damage or
liability resulting from intentional wrongdoing, recklessness, bad faith or
gross negligence of PacificWave and its officers, directors, employees, agents
and representatives.  The indemnity agreement in this paragraph 8 shall, upon
same terms and conditions, extend to and inure to the benefit of each person, if
any, who may be deemed to control PacificWave and to its officers, directors,
employees, agents and representatives and shall survive the termination of this
Agreement.


9. PacificWave agrees to indemnify and hold harmless the Company and its
officers, directors, employees, agents and representatives against any losses,
claims, damages or liabilities, joint or several, for which the Company or its
officers, directors, employees, agents and representatives may directly or
indirectly become liable in connection with or arising out of the advisory
services that are governed by this Agreement.  Furthermore, PacificWave shall
reimburse any legal or other expenses reasonably incurred by the Company and its
officers, directors, employees, agents and representatives in connection with
investigating or defending against any loss, claim, damage or liability or any
action in respect thereof.  Notwithstanding anything to the contrary contained
herein, PacificWave shall not be liable hereunder for any loss, claim, damage or
liability resulting from intentional wrongdoing, recklessness, bad faith or
gross negligence of the Company and its officers, directors, employees, agents
and representatives.  The indemnity agreement in this paragraph 9 shall, upon
same terms and conditions, extend to and inure to the benefit of each person, if
any, who may be deemed to control the Company and to its officers, directors,
employees, agents and representatives and shall survive the termination of this
Agreement.


Covenants and Obligations of Company


10. The Company shall make available to PacificWave all information concerning
the business, assets, operations and financial condition of the Company which
PacificWave reasonably requests in connection with the performance of its
services under this Agreement.  PacificWave may rely upon the accuracy and
completeness of such information without independent verification.


 
4

--------------------------------------------------------------------------------

 
11. In connection with the services to be provided by PacificWave under this
Agreement, PacificWave may receive from the Company information relating to the
Company which is of a confidential and proprietary nature (the "Proprietary
Information"), which may include (without limitation) trade secrets, know-how,
designs, formulas, processes, data and information regarding the Company's
personnel, plans, operations, customers, prices, costs or financial
condition.  Except for appropriate actions related to its activities under this
Agreement by PacificWave and its employees, PacificWave shall not permit any
other person to use the Proprietary Information or disclose to any other person
any of the Proprietary Information, except with the prior written consent of the
Company.  PacificWave shall ensure that the confidentiality of the Proprietary
Information is maintained by its employees, contractors, affiliates and
agents.  Upon termination of this Agreement, any Proprietary Information
possessed by PacificWave, including duplicates, shall be destroyed or delivered
to the Company and shall not be retained, furnished or communicated to any third
party in any form.  The foregoing obligations shall not apply to disclosures of
Proprietary Information required by court order or applicable laws or to
information which, through no wrongful act or inaction or any breach on the part
of PacificWave, has become generally known or available to the public, has been
furnished to PacificWave by a third party as a matter of right and without
restriction on such disclosure, or has been developed independently by
PacificWave.


Arbitration


12. The Company and PacificWave agree that any dispute arising out of or in
connection with this Agreement shall be resolved solely by confidential binding
arbitration in San Francisco, California according to the then current
commercial arbitration rules of JAMS.  Each party shall bear its own attorneys’
fees, expert witness fees, and costs in connection with such arbitration.  This
Agreement has been negotiated and drafted by each party, with counsel from each
party reviewing the document.  The language in this Agreement shall be construed
as to its fair meaning and not strictly for or against any party.  This
Agreement, and any dispute arising hereunder, shall be governed by California
law, without giving effect to any choice of law or conflict of law provision or
rule that would cause the application of the laws of any jurisdiction other than
California. 


Governing Law


13. This Agreement shall be governed by the laws of the State of California;
without regard to its conflicts of law provisions.


 
5

--------------------------------------------------------------------------------

 
Attorney’s Fees


14. If any party to this Agreement brings an action directly or indirectly based
on this Agreement, the prevailing party shall be entitled to reasonable expenses
therefor, including but not limited to, attorney’s fees and court costs.


Assignment


15. This Agreement and the rights and obligations of the parties hereto shall
bind and inure to the benefit of any successor or successors of the Company by
reorganization, merger, consolidation or otherwise and any assignee of all or
substantially all of its business and properties.  Subject to the Company’s
prior approval in writing, PacificWave shall have the right to assign its rights
under this Agreement to any person or entity as specified in writing with notice
of assignment sent to the Company by mail and/or facsimile.


Notices


16. Any notice required or permitted to be given to any of the parties to this
Agreement will be in writing and may be given by prepaid registered post,
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy to the address of such party first above
stated or such other address as any party may specify by notice in writing to
the other parties and any such notice will be deemed to have been given and
received by the party to whom it was addressed if mailed, on the third day
following the mailing thereof, if by facsimile or other electronic
communication, on successful transmission, or, if delivered, on delivery; but if
at the time of mailing or between the time of mailing and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.


Authorization


17. Each of the undersigned parties, respectively, hereby represents and
warrants that he/she is duly authorized to execute this Agreement and that this
Agreement, when executed, shall become a valid, binding and legally enforceable
obligation, enforceable in accordance with the terms and conditions set forth
herein, except as may be limited by general principles of equity and by
bankruptcy and other laws affecting creditors’ rights generally.


Entire Agreement, Modifications and Waivers


18. This Agreement sets forth the complete terms and conditions between the
parties with respect to the subject matter hereof, and may not be amended except
in another written document executed by all of the parties.  All prior and
contemporaneous conversations, negotiations, possible and alleged agreements,
representations, warranties and covenants concerning the subject matter hereof
are merged herein.  Waiver of or failure to exercise any rights provided by this
Agreement in any respect shall not be deemed a waiver of any further or future
rights.  


 
6

--------------------------------------------------------------------------------

 
Execution


19. This Agreement may be executed in any number of counterparts each of which
shall be enforceable against the parties executing such counterparts, and all of
which together shall constitute a single document.  Except as otherwise stated
herein, in lieu of the original documents, a facsimile transmission or copy of
the original documents shall be as effective and enforceable as the original.


Construction


20. This Agreement shall be fairly interpreted in accordance with its terms and
without any strict construction in favor of or against either party.  Any
ambiguity shall not be interpreted against the drafting party.


Further Assurances


21. The parties will execute and deliver all such further documents, do or cause
to be done all such further acts and things, and give all such further
assurances as may be necessary to give full effect to the provisions and intent
of this Agreement.


Currency


22. Unless otherwise provided, all dollar amounts referred to in this Agreement
are in lawful money of the United States of America.


Number and Gender


23. All references to any party, whether a party to this Agreement or not, will
be read with such changes in number and gender as the context or reference
requires.  When the context hereof makes it possible, the word “person”
appearing in this Agreement includes in its meaning any firm and any body
corporate or politic.


 
7

--------------------------------------------------------------------------------

 
Set-Off


24. The obligation of the Company to make all payments hereunder will be
absolute and unconditional and will not be affected by any circumstance,
including, without limitation, any set-off, compensation, counterclaim,
recoupment, defence, or other right which the Company may have against
PacificWave, or anyone else for any reason whatsoever.


Please confirm that the foregoing is in accordance with your understanding by
initialing each page in the lower right hand corner, and signing and dating this
letter in the spaces provided below, and faxing a copy to our Los Angeles
telefax no. (240) 220.6348.


Sincerely,


 
PACIFICWAVE PARTNERS LIMITED
 

       
/s/ Henrik Rouf
     
Henrik Rouf
     
Managing Director
     


 
The foregoing has been read, understood and approved:


 
GENOVA BIOTHERAPEUTICS, INC.
 

              By:
/s/ Aaron Whitman
  Dated:  September  8, 2009        
Aaron Whiteman
           
President and CEO
         




 
8

--------------------------------------------------------------------------------

 
